Citation Nr: 1230358	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection residuals of a back injury, to include spondylosis, L3-4.


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for spondylosis, L3-4.

The Veteran was scheduled to testify at a Travel Board hearing in March 2012; however, in that same month he submitted a statement in which he cancelled that request, and did not request another.  Thus, the request for a hearing is considered withdrawn.


FINDINGS OF FACT

The Veteran's lumbar disc disease had its onset during service.


CONCLUSION OF LAW

Lumbar disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); VAOPGCPREC 3-2003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar disc disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

At the outset, the Board notes that the not all the Veteran's service treatment records may be available, as a portion of them may have been destroyed in a fire at the National Personnel Records Center (NPRC) records center in 1973.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the Veteran was informed that "a portion of the record was among those recovered; however, it was damaged in the fire."  See NPRC Fire Notification Letter, dated June 26, 2009.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, VA cannot presume that, at service entry, the Veteran was not sound with respect to his back disability.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

The Veteran essentially contends that service connection is warranted for his low back disability because the condition developed in service.

Service treatment records reflect that at the time of the Veteran's November 1960 entrance examination, the Veteran did not report any bone, joint or other deformity, and he specifically denied having ever worn a brace or have used back support.  His back was noted to be normal.

Service treatment records document the Veteran first complained of back pain beginning in April 1963.  He informed the physician that he had experienced difficulty with back pain since 1961.  

In August 1963, the Veteran was referred to the orthopedic clinic where he was given an x-ray.  The radiographic report states that an "[e]xamination of the lumbar spine reveals a left lumbar curvature and a strong suggestion of spondylosis at the L3-L4 level."  

In September 1963 the Veteran continued to complain of low back pain.  A Medical Evaluation Board in October 1963 determined that the Veteran's condition originated in his childhood and recommended his discharge from active duty.

In November 2009 the RO denied service connection on the basis that the evidence shows that the disability existed prior to service and was not aggravated by active duty.  

In January 2010 the Veteran was afforded a VA examination.  After reviewing the Veteran's claims folder, the examiner diagnosed the Veteran with "lumbar spine spondylostenosis L3-L4 and L4-L5."  The examiner opined that it is less likely as not that the moderate-to-severe spondylostenosis at L3-L4, and L4-L5 documented by an MRI done in 2007 was a result of aggravation by the military service of the Veteran's "preexisting back condition."  

Thus, as there is evidence of a current disability, competent and probative lay and medical evidence of in-service injuries, the question then becomes whether there a relationship between the two exists. 

With regard to the etiology of the Veteran's residuals of a back injury, to include spondylosis, L3-4, the record contains two medical opinions.  In October 1963, the Veteran specifically denied having incurred any traumatic injury to his back, and reported a history of occasional attacks of low back pain prior to service - as a result the MEB determined that the Veteran's condition existed prior to service.  In January 2010, the Veteran was afforded a VA examination.  Although the Veteran reported to the VA examiner that he injured himself in service, the examiner based his opinion on the MEB report, which states that the Veteran's spondylosis, L3-L4 existed prior to service and was not aggravated by service.  

Thus, consistent with the Veteran's statements, the medical evidence does not clearly and unmistakably show that his low back disability existed prior to service.  Further, the medical evidence does not clearly and unmistakably reflect that the condition was not aggravated by service.  In this regard, the Board notes that even assuming that the Veteran's back condition pre-existed service, the evidence does not clearly and unmistakably show that the pre-service disability was aggravated by service.  The MEB report which contained an 'X' indicating that the Veteran's spondylolysis existed prior to service and was not aggravated by active duty does not constitute clear and unmistakable evidence of lack of in-service aggravation sufficient to rebut aggravation prong of the presumption of soundness."  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Accordingly, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his lumbar disc disease both existed prior to service and was not aggravated by service, (and he currently suffers from the disability), the criteria for service connection have been met.  


ORDER

Service connection for lumbar disc disease is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


